Case 21-03000-sgj Doc 34-7 Filed 01/22/21   Entered 01/22/21 16:47:39   Page 1 of 30




                               EXHIBIT G
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 2 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 3 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 4 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 5 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 6 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 7 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 8 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 9 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 10 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 11 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 12 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 13 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 14 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 15 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 16 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 17 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 18 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 19 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 20 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 21 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 22 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 23 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 24 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 25 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 26 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 27 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 28 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 29 of 30
Case 21-03000-sgj Doc 34-7
                      13-9 Filed 01/22/21
                                 01/09/21   Entered 01/22/21
                                                    01/09/21 16:47:39
                                                             18:45:04   Page 30 of 30
